DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filed on 03/17/2022.  Claims 1, 5, 9, 11, 12, 15, and 19 have been amended, new claims 21 and 22 have been added, and claims 6 and 16 were previously cancelled.  Claims 1-5, 7-15, and 17-22 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites (additional limitations crossed out):
An apparatus for performing dynamic group-level variant testing in a group-based communication system, 
receive, 
parse, the experiment launch request to identify a subject-level indicator based on the experiment factor set, the subject-level indicator indicating an applicability of the group-level variant testing experiment to a set of users of the group-based communication system;
parse the experiment launch request to identify a control group ratio, a treatment group ratio, an experiment launch time, and an experiment period based on the scheduling factor set;
randomly select, from a first set of user identifiers based on the subject-level indicator, a control group comprising a first plurality of user identifiers based on the control group ratio
randomly select, from a second set of user identifiers based on the subject-level indicator, a treatment group comprising a second plurality of user identifiers based on the treatment group ratio;

receive control group exposure data from the first plurality of client devices of the control group and treatment group exposure data from the second plurality of client devices of the treatment group;
receive metric data based on a target metric and corresponding to the subject-level indicator; and
transmit [submit] an experiment result based on the control group exposure data, the treatment group exposure data, and the metric data
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of advertising activities.  That is, other than reciting the steps as being performed by an “apparatus comprising at least one processor and at least one memory”, a “computing device” and “client devices”, nothing in the claim elements precludes the steps from being performed by humans interacting to perform an advertising activity (i.e. A/B testing with advertising content), and/or being described as managing interactions between people.  For example but for the “apparatus comprising at least one processor and at least one memory”, a “computing device” and “client devices” language, the claimed steps encompass humans interacting to perform a variant testing experiment (i.e. A/B testing).  If a claim limitation, under its broadest reasonable interpretation, covers personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Organizing of Human Activities” grouping of abstract ideas. Further, the claims can also be grouped under “Mental Processes” since they include concepts performed in the human mind such as observation and evaluation of data.  Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional element of an “apparatus comprising at least one processor and at least one memory”, a “computing device” and “client devices” to perform the steps.  These additional elements are recited at a high level of generality (see at least Paras. [0073]-[0079]) such that they amount to no more than mere instructions to apply the exception using generic computing components.  The claims also recite “transmit, beginning from the experiment launch time for the experiment period, a first resource configuration comprising a default resource configuration to the first plurality of client devices of the control group and an alternative resource configuration comprising the resource configuration variant to the second plurality of client devices of the treatment group”.  However, this element is considered to be a generic computer function and/or field of use implementation, and does not meaningfully limit the claim.  The limitation merely serves to associate A/B testing with a computer environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an “apparatus comprising at least one processor and at least one memory”, a “computing device” and “client devices” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the element of “transmit, beginning from the experiment launch time for the experiment period, a first resource configuration comprising a default resource configuration to the first plurality of client devices of the control group and an alternative resource configuration comprising the resource configuration variant to the second plurality of client devices of the treatment group” does not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional functions.  The transmission of content is deemed conventional as evidenced by OIP Techs., Inc., v. Amazon.com, Inc. which featured sending messages over a network. The performance of conventional functions by generic computers does not provide an inventive concept. Therefore the claims are not found to be patent eligible.
Claims 2-5, 7-10,and 21-22 are dependent on claim 1, and include all the limitations of claim 1.  Claims 12-15 and 17-20 are dependent on claim 11, and include all the limitations of claim 11.  Therefore, they are also found to be directed to an abstract idea.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea since they merely serve to further define the judicial exception.  Claims 2 and 12 merely feature the well-understood, routine, and conventional function of transmitting data between devices.  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9-11, 19, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2017/0316432) in view of Davin (US 2018/0150883)
Regarding claim 1, Xu discloses An apparatus for performing dynamic group-level variant testing in a group-based communication system, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
receive, from a computing device, an experiment launch request for creating a group-level variant testing experiment for the group-based communication system, the group-level variant testing experiment associated with a resource configuration variant, the experiment launch request associated with experiment metadata comprising an experiment factor set and a scheduling factor set, and the resource configuration variant corresponding to an update to a client-side feature of the group-based communication system.  Xu discloses an A/B reporting system receiving a specification of an assignment of members of a social network to one or more variants of an A/B test, wherein the user may define the concept or feature to be tested (i.e. experiment factor set) and a specification of a preferred time period for which the A/B test should run (see at least Paras. [0021], [0025]), wherein the members of the social network may be self-organized into groups (Para. [0041]).
parse the experiment launch request to identify a subject-level indicator based on the experiment factor set, the subject-level indicator indicating an applicability of the group-level variant testing experiment to a set of users of the group-based communication system. Xu discloses that a user may set up an experiment with particular segments (i.e. subject level indicators) wherein the segments are based on specified targeting criteria (See at least Paras. [0027] and [0047]).  Xu also discloses that said segments are associated with a social networking system wherein members may self-organize into groups (i.e. group-based communication system) (see at least Paras. [0021] and [0041]).  .
parse the experiment launch request to identify a control group ratio, a treatment group ratio, an experiment launch time, and an experiment period based on the scheduling factor set.  Xu discloses a system that allows a user to input their experiment design that includes indicating the percentage for the control and treatment groups (Paras. [0027]-[0028]), and the preferred time for which the A/B test should run (Para. [0021]).
Xu partially discloses:
randomly select, from a first set of user idenifiters based on th subject-level indicator, a control group comprising a first plurality of user identifiers based on the control group ratio;
randomly select, from a second set of user identifiers based on the subject-level indicator a treatment group comprising a second plurality of user identifiers based on the treatment group ratio and the subject-level indicator.  
Xu provides an example where an experiment may be set up where external segments may feature a 1% treatment group (and therefore 99% control group) (Paras. [0025]-[0027]).  However, while Xu discloses the selection of control and treatment groups, Xu does not disclose that they are selected randomly.  Davin teaches system that randomly selects users for a control group and a test group (i.e. treatment group) within a population identified by predetermined criteria (Para. [0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu to randomly select users as taught by Davin since both Xu and Davin are in the same field of endeavor (i.e. utilization of a/b testing), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
transmit, beginning from the experiment launch time for the experiment period, a first resource configuration comprising a default resource configuration to a first plurality of client devices of the control group and an alternative resource configuration comprising the resource configuration variant to a second plurality of client devices of the treatment group.  Xu discloses allocating different variants to targeted segments of users (see at least Paras. [0048]-[0049]).
receive control group exposure data from the first plurality of client devices of the control group and treatment group exposure data from the second plurality of client devices of the treatment group.  Xu discloses an A/B reporting system that logs data every time a treatment for an experiment is called (Para. [0029]), the monitoring of members’ behavior (Para. [0042]), and the generation of A/B reports (Para. [0053])
Xu also discloses: 
receive  metric data based on a target metric and corresponding to the subject level indicator.  
Transmit an experiment result based on the control group exposure data, the treatment group exposure data, and the metric data
Xu discloses the generation of customized reports based on targeted metrics (Abstract), and the logging of data for a particular segment (i.e. subject level indicator) of a population (see at least Paras. [0027]-[0029], [0047], [0060]-[0064], [0135])
Regarding claim 9, Xu discloses The apparatus of claim 1, wherein the first plurality of user identifiers comprised in the control group and the second plurality of user identifiers comprised in the treatment group are randomly selected further based on an input received via the computing device.  Xu discloses the targeting of users in a targeted segment via a targeting user interface (Para. [0047]).
Regarding claim 10, Xu discloses The apparatus of claim 1, wherein the experiment factor set further comprises an experiment name metadata, an experiment summary metadata, an experiment description metadata, or an experiment owner identifier.  Xu discloses an interface that allows a user to input a name for an A/B test result (Para. [0102]).
Claim 11 features limitations similar to those of claim 1, and is therefore rejected using the same rationale.
Claim 19 features limitations similar to those of claim 9, and is therefore rejected using the same rationale.
Claim 20 features limitations similar to those of claim 10, and is therefore rejected using the same rationale.
Regarding claim 21, Xu discloses the apparatus of claim 1, wherein the subject-level indicator indicates the set of users of a specific group-based communication channel of the group-based communication system.  Xu discloses the selection of users for an A/B experiment based on member attributes that includes at least group membership (Para. [0047]).


Claims 2-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Davin, and in further view of Riordan (US 2017/0372352).
Regarding claim 2, Xu and Davin do not fully disclose The apparatus of claim 1, the at least one memory and the computer program code configured to, with the at least one processor, further cause the apparatus to:
transmit, to the computing device, a subject-level metric table corresponding to the subject-level indicator;  
Xu discloses the generation of customized reports based on targeted metrics (see at least Abstract).  However, Xu does not explicitly disclose that the metric is selected from a subject-level metric table.  Riordan teaches a system that features an insight dashboard (i.e. subject-metric table) that allows a user to modify campaign parameters (i.e. select target metrics) for the display of experiment results associated with a test group and a control group (Fig. 7, Paras. [0122]-[0126]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu and Davin to utilize the teachings of Riordan since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 3, Xu discloses The apparatus of claim 1, wherein the experiment result comprises a participation rate, an action total value, an action mean value, or a latency distribution for the control group and the treatment group.  Xu discloses that the total number of clicks (i.e. action total value) in the experiment may be estimated (Para. [0034]).
Regarding claim 4, Xu discloses The apparatus of claim 1, wherein the subject-level indicator of the experiment factor set is associated with a channel identifier, a group identifier, a visitor identifier, or a lead identifier.  Xu discloses a user setting up an experiment with a “whitelist” segment (i.e. group identifier) (Para. [0027]).
Claim 12 features limitations similar to those of claim 2, and is therefore rejected using the same rationale.
Claim 13 features limitations similar to those of claim 3, and is therefore rejected using the same rationale.
Claim 14 features limitations similar to those of claim 4, and is therefore rejected using the same rationale.

Claims 5, 7-8,15, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Davin and Riordan, and in further view of Buban (US 2015/0058077).
Regarding claim 5, Xu discloses The apparatus of claim 4, wherein:
in circumstances where the subject-level indicator is associated with the group identifier, a  subject-level metric table comprises group-level metrics.  Xu discloses generating metrics based upon member activity (i.e. group-level metric) (Para. [0052]).
in circumstances where the subject-level indicator is associated with the visitor identifier, the subject-level metric table comprises visitor-level metrics. Xu discloses metrics that include the average number of unique visitors (Para. [0035]).
Xu, Davin, and Riordan do not disclose in circumstances where the subject-level indicator is associated with the channel identifier, the subject-level metric table comprises channel-level metrics.  Buban teaches displaying the average number of units purchased in a visit to a website (Fig. 12, Para. [0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu, Davin, and Riordan to utilize the teachings of Buban since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Xu, Davin, and Riordan also do not disclose in circumstances where the subject-level indicator is associated with the lead identifier, the subject-level metric table comprises lead-level metrics.  Buban teaches displaying a funnel view of a conversion path (i.e. lead level metric) (Para. [0065]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu, Davin, and Riordan to utilize the teachings of Buban since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 7, Xu discloses The apparatus of claim 5, wherein the visitor-level metrics comprise a visitor cookie total value.  Xu discloses metrics that include a number of unique visitors (Para. [0032]).
Regarding claim 8, Xu, Davin, and Riordan do not disclose The apparatus of claim 5, wherein the lead-level metrics comprise a group creation value.  Buban teaches a system that displays results related to a new visitors (i.e. new groups) (See at least Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu, Davin, and Riordan to utilize the teachings of Buban since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 15 features limitations similar to those of claim 5, and is therefore rejected using the same rationale.
Claim 17 features limitations similar to those of claim 7, and is therefore rejected using the same rationale.
Claim 18 features limitations similar to those of claim 8, and is therefore rejected using the same rationale.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2017/0316432) in view of Davin (US 2018/0150883), and in further view of Official Notice.
Regarding claim 21, Xu and Davin do not explicitly disclose the apparatus of claim 21, the at least one memory and the computer code configured to, with the at least one processor, further cause the apparatus to:
Assign the set of users of the specific group-based communication channel to the treatment group; and
Refrain from assigning the set of users of the specific group-based communication channel to the control group
The Examiner takes Official Notice that it is well known in the art to not simultaneously place subjects of an experiment in both the treatment group and the control group.  One of ordinary skill in the art would surmise that this is standard practice in design of experiments (see also attached NPL “Between Subjects Design”.
Response to Arguments
Applicant's arguments with respect to claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the claims are integrated into a practical application due to the claim integrating the “group-level variant testing experiment” specifically into a “group-based communication system” and more specifically supports a “resource configuration variant corresponding to an update to a client-side feature of the group-based communication system”.  The Examiner respectfully disagrees.  The claims merely generally link the judicial exception of “group-level variant testing experiment” (i.e. A/B testing) to a particular technological environment, and features mere insturciton to implement the judicial exception on a computer.  In short, the fact that the “group-level variant testing experiment” is performed by a computer and is associated with “an update to a client-side feature of the group-based communication system” does not make the “group-level variant testing experiment” any less abstract.
Further, the claims do not “reduce computing time and resources necessary for performing the group-level variant testing while maintaining the quality” as alleged by the Applicant.  The Examiner points to Paragraph [0021] which states, “Obtaining statistically significant results when performing variant testing at a group-level is of little use when the number of groups is small, and the results obtained from a group-level variant testing using conventional methods may eliminate meaningful results of the variant testing at a user level. The computing time and computing resources necessary to programmatically obtain meaningful results becomes unrealistically large. Furthermore, in the time it takes to wait for a statistically significant amount of data, the collected data becomes obsolete or no longer meaningful. The present disclosure therefore reduces computing time and resources necessary for performing group-level variant testing while maintaining the quality and meaning of the data as well as user-level granularity.”  The specification merely makes mention of an alleged problem, then makes a conclusory statement that the invention solves said problem.
Based on at least the above, the 101 rejection is maintained.
Applicant's arguments with respect to claims rejected under 35 U.S.C. 103 have been fully considered but are not persuasive.  Applicant argues with substance:
Applciant argues that social networking service of LinkedIn disclosed in Xu does not equate to a “group-based communication system”.  The Examiner respectfully disagrees.  The Examiner points to Paragraph [0026] which states, in part, “The term "group-based communication system" refers to a communications software platform and associated hardware that is configured to support and maintain a plurality of group-based communication interfaces and all associated functionality. Group-based communication system users are organized into organization groups (e.g., employees of different companies may be separate organization groups) and each group interacts with the system via a respective group-based communication interface.”  Next, the Examiner points to Paragraph [0041] which states, in part, “The social network service may provide a broad range of other applications and services that allow  members the opportunity to share and receive information, often customized to the interests of the member. For example, with some embodiments, the social network service may include a photo sharing application that allows members to upload and share photos with other members. With some embodiments, members may be able to self-organize into groups, or interest groups, organized around a subject matter or topic of interest.”  Based on this, it is apparent that the social network service of Xu supports and maintains group-based communication interfaces.  Therefore, the social network service is equivalent to a “group-based communication system”.
Applicant argues that receiving a user input defining segments for an experiment is different than “an applicability of the group-level variant testing experiment to a set of users of the group-based communication system”.  The Examiner respectfully disagrees.  By defining the segments to be used, one would essentially indicate that the experiment is applicable to the segments.
Based on at least the above the 103 rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“A Refresher on A/B Testing” by Amy Gallo discusses how the concept of A/B testing has been known since the 1920’s.
“Between Subjects Design” by Martyn Shuttleworth discloses that participants in experiments are not part of both the control group and treatment group.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681